Per Curiam:

In this case the contract sued upon contained a provision for a gift to each purchaser of jewelry in furtherance of an advertising scheme, and the claim is that it is void as a gift-enterprise under chapter 152 of the Laws of 1895. (Gen. Stat. 1901, §§ 2897-2402.)
Every scheme prohibited by that statute, no matter what the device employed, involves the element of chance as the determining factor upon which money or property may be procured. Here there is no chance. Each purchaser receives a certificate of purchase entitling him to a hat-pin, which so far as the contract discloses is the same in all cases. If by answer it should be made to appear that chance enters into the distribution of the hat-pins, so that some purchasers may receive advantages over others, a gift-enterprise might be made out.
The judgment of the district court is reversed and the cause is remanded, with direction to overrule the demurrer to the petition.